Taylor, O.
Plaintiff recovered a verdict of $45,000 for personal injuries. Defendant made a motion in the alternative for judgment notwithstanding the verdict or for a new trial. The motion for judgment was granted and judgment entered for defendant. Plaintiff appealed. This court reve'rsed the judgment on the ground that the ¡evidence made a question for the jury, but remanded the case with the right in defendant to apply for a rehearing of the motion for a new trial. McGinley v. Chicago, M. & St. P. Ry. Co. 152 Minn. 48, 187 N. W. 829.
After the case was remanded, defendant renewed both motions. The trial court denied the motion for judgment, but granted the motion for a new trial unless plaintiff should consent to reduce the verdict to the sum of $30,000, in which event that motion was also denied. Plaintiff consented to the reduction. Defendant appealed from the order. Defendant again contends that it is entitled to judgment notwithstanding the verdict, and insists that plaintiff’s version of how the accident happened is so improbable that it ought to be rejected. The facts are set forth in the opinion on the former appeal. We held on that appeal that the evidence was sufficient to carry the case to the jury, and that question cannot be again considered on this appeal, the record remaining unchanged. *86The only question presented which can be considered is whether a new trial should be granted on the ground that the evidence does not justify the verdict. If the trial court had ordered a new trial on this ground, the order might be sustained as within the discretion of that court, but the majority of the court are of opinion that the record does not warrant this court in disturbing the verdict as reduced.
Order affirmed.